Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over
USP 4191706 note abstract, cols. 2-3, Examples IX to XII and example in view of US Pub 20100233406 discloses paragraph ([0088-0097]; Example 6), 
(Ex. 9) and (.Ex. 8).

With regard to claim 28 which is directed to a polyester, having a reduced level of acetaldehyde, said polyester incorporating a compound (A) or a product of a reaction between compound (A) and aldehyde, wherein compound (A) includes:

(I) a first fragment which comprises a moiety 

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)
and a moiety

                                        NH    (B)

wherein the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by at least one and not more than two atoms;
(II) a second fragment which comprises a moiety

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)
and a moiety

                                        NH    (B)

wherein the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by at least one and not more than two atoms; and
(Ill) a third fragment which comprises a moiety

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)
and a moiety

                                        NH    (B)

Note that USP 4191706 relates to aromatic amine-amides used as chain-extender. The Examples IX to XII describe the reactions of the amine compounds according to the specification and isatoic anhydride leading to products containing the first to third fragments of the compound (A) of claim 1. Specifically, the structure shown  Example IX contains three terminal structural units containing the moieties C(=0)-NH and -NH2 wherein the carbon of the former moiety is separated by not more than two atoms from the nitrogen of the latter moiety.
It is stated that said chain-extenders are incorporated into the reaction mixture of an organic isocyanate and an organic polymeric polyhydroxy compound such as polyester or polyether polyols used for the production of polyurethane compositions, along with a urethane catalyst and various additives frequently used in the polyurethane art (col. 2, lines 30-38; col. 4, lines 44-50).
Thus, the polymeric material incorporating a compound (A) containing each of the three fragments as claimed according to claim 1 except for the reduction level of aldehyde. Note however, US Pub 20100233406discloses stabilized blends of polyester (preferably PET) and polyamide used to make bottles, containers and films for drinks and food, wherein blends exhibit reduced color formation, a high level of whiteness/brightness and acceptably low haze formation upon heat treatment (claims 1,4, 14, 16). Aldehyde scavengers are also present in the blends (claim 13). Various aldehyde scavengers are described, including N,N'-1,6-hexanediylbis[2-aminobenzamide] and anthranilamide ([0088-0097]; Example 6), the closest, most relevant compound being "Aldehyde Scavenger 2" (N,N'-1,6-hexanediylbis[2-aminobenzamide]) - said compound comprises the first (I) and second (II) fragments according to compound (A) of the specification.  Although the reference does not disclose distinguished compounds (A) comprising a third fragment (III), the reference does discloses Examples 6 and 7 that the compounds of the specification are superior in reducing aldehyde with no effect on color properties or migration when USP 4191706 would lead to a reduction in aldehyde and inherently be present since such would inevitably result therefrom in view of the teaching of the secondary reference US Pub 20100233406. 

With regard to claim 29, wherein said polyester is polyethylene terephthalate,

The polyester is in particular polyethylene terephthalate, PET, and the polyamide is in particular polyamide-MXD6. Heat treatment is for example melt extrusion or solid state polymerization, SSP.

	With regard to claim 30, wherein the IV of the  [a polyethylene terephthalate] is greater than 0.5 dL/g,

Note that US Pub 20100233406 discloses in paragraph [0123] PET from M&G CLEARTUF 8006, bottle grade PET copolymer IV of 0.80. 


With regard to claim 31, which is directed to a  [a polyethylene terephthalate] of polyethylene terephthalate , having a reduced level of acetaldehyde, said polyester incorporating a compound (A) or a product of a reaction between compound (A) and aldehyde, wherein compound (A) includes:

(I) a first fragment which comprises a moiety 

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)
and a moiety

                                        NH    (B)

wherein the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by at least one and not more than two atoms;
(II) a second fragment which comprises a moiety

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)
and a moiety

                                        NH    (B)

wherein the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by at least one and not more than two atoms; and
(Ill) a third fragment which comprises a moiety

                         
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale
                               (A)

and a moiety

                                        NH    (B)
In addition to the discussion in claims 28 and 29 above, note that US Pub 20100233406 discloses in paragraph [0085] that possible additives include acetaldehyde scavengers.


	With regard to claim 32, [a polyethylene terephthalate] wherein the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by two atoms which are both unsaturated carbon atoms.

Note that USP 4191706 discloses Examples IX to XII



With regard to claim 33, [a polyethylene terephthalate] wherein said first fragment comprises a moiety:
              
    PNG
    media_image2.png
    110
    171
    media_image2.png
    Greyscale
     


wherein R’ represents a substituent and n1 is 0 to 4;
wherein moiety (B) in said first fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;
Note discussion above in claims 28 and 29 and entire col. 2 of USP 4191706.  


With regard to claim 34, [a polyethylene terephthalate] wherein said second fragment

              
    PNG
    media_image2.png
    110
    171
    media_image2.png
    Greyscale

comprises a moiety:
wherein R’ represents a substituent and n1 is 0 to 4;
wherein moiety (B) of said second fragment is NHa and/or the NH moiety bonded to the benzene moiety is NH2;
wherein said third fragment comprises a moiety:

               
    PNG
    media_image2.png
    110
    171
    media_image2.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;
wherein moiety (B) of said third fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2; 

Note discussion above in claims 28 and 29 and entire col. 2 of USP 4191706.



With regard to claim 36, [a polyethylene terephthalate] wherein said first fragment, said second fragment and said third fragment are bonded to a main fragment of compound (A) via the nitrogen atoms of moiety CO.NH of respective moieties (A) of said first fragment, said second fragment and said third fragment.

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 


With regard to claim 37, [a polyethylene terephthalate] wherein said main fragment consists of carbon and hydrogen atoms and only one other type of atom which is selected from oxygen and nitrogen atoms;

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 


With regard to claim 38, [a polyethylene terephthalate] wherein said main fragment is saturated;

Note that US Pub 20100233406 discloses the use of isatoic anhydride.



With regard to claim 39,  [a polyethylene terephthalate] wherein said main fragment includes substantially no primary amine moieties except primary amine moieties which are separated from a carbonyl moiety by at least one and not more than two atoms;

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 



With regard to claim 40, [a polyethylene terephthalate] wherein compound (A) includes first, second and third fragments which comprise a moiety


                            
    PNG
    media_image3.png
    118
    137
    media_image3.png
    Greyscale
 (AA)

wherein a linking moiety L2 is arranged between said first, second and third fragments to which said first, second and third fragments are bonded at spaced apart positions, wherein the linking moiety is bonded to the benzene moieties of moiety (AA).

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 



With regard to claim 41, which discloses the [original] polyester according to claim 28, wherein: the carbon atom of moiety (A) and the nitrogen atom of moiety (B) are separated by two atoms which are both unsaturated carbon atoms;
said first fragment comprises a moiety:

             
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale


wherein R’ represents a substituent and n1 is 0 to 4;
moiety (B) in said first fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;

said second fragment comprises a moiety:

     
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale
(C)

wherein R’ represents a substituent and n1 is 0 to 4;

moiety (B) of said second fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;
said third fragment comprises a moiety:


           
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale


(C)

wherein R’ represents a substituent and n1 is 0 to 4; and wherein moiety (B) of said third fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2.

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 


With regard to claim 42, which discloses the [original] polyester according to claim 28 wherein: said compound (A) is a liquid at 250°C;
wherein said first fragment, said second fragment and said third fragment are bonded to a main fragment of compound (A) via the nitrogen atoms of moiety CO.NH of respective moieties (A) of said first fragment, said second fragment and said third fragment, wherein said main fragment is saturated; said main fragment includes substantially no primary amine moieties except primary amine moieties which are separated from a carbonyl moiety by at least one and not more than two atoms.

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 

With regard to claim 43, [a polyethylene terephthalate], wherein compound (A) includes: a first fragment which comprises a moiety:
                
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

     
wherein R’ represents a substituent and n1 is 0 to 4;

wherein moiety (B) in said first fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2.


a second fragment which comprises a moiety:


    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale
(C)


wherein R’ represents a substituent and n1 is 0 to 4;

wherein moiety (B) of said second fragment is NHs and/or the NH moiety bonded to the benzene moiety is NH2;

a third fragment which comprises a moiety:
            
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale
   

wherein R’ represents a substituent and n1 is 0 to 4;

Note that US Pub 4191706 discloses the same compound A as discussed in claims 28 and 29. 



With regard to claim 44 directed to a  polyester, having a reduced level of acetaldehyde, said polyester incorporating a compound (A) or a product of a reaction between compound (A) and aldehyde, wherein compound (A) includes:

a first fragment which comprises a moiety:

    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;

wherein moiety (B) in said first fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2.

a second fragment which comprises a moiety:


    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale
(C)
wherein R’ represents a substituent and n1 is O to 4;

wherein moiety (B) of said second fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;

a third fragment which comprises a moiety:

                         
    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;
wherein moiety (B) of said third fragment is NHa and/or the NH moiety bonded to the benzene moiety is IMHI2;
wherein said polyester is polyethylene terephthalate, wherein the IV of the polyester is greater than 0.5 dL/g.
In addition to the discussion in claim 28 and 29 above, note that US Pub 20100233406 discloses in paragraph [0123] PET from M&G CLEARTUF 8006, bottle grade PET copolymer IV of 0.80 and in paragraph [0085] that possible additives include  acetaldehyde (aldehyde) scavengers.

With regard to claim 45 directed to a container or preform for a container, wherein said container or preform comprise a polyester as claimed in claim 28.


USP 4191706 discloses that the resulting article comprises properties which are desirable for flooring and crash pads. However, the term “container” is subjective and may include any article wherein another may be encased, i.e. crash pad used to encase US Pub 20100233406 discloses that the blends are useful to make bottles, containers and films for drinks, food and cosmetics and the like. See abstract. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the article as a container as shown appropriate as necessitated by the characteristics of the product. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 46 directed to a container or preform for a container according to claim 45, wherein said polyester is polyethylene terephthalate.

In addition to the discussion in claim 45, note abstract US Pub 20100233406 discloses that PET may be used as the polyester. 


With regard to claim 47 directed to a container or preform according to claim 46 [a polyethylene terephthalate] 6, wherein said first fragment comprises a moiety:


    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;
wherein moiety (B) in said first fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;
wherein said second fragment comprises a moiety:


    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;

wherein moiety (B) of said second fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2;

wherein said third fragment comprises a moiety:


    PNG
    media_image4.png
    118
    181
    media_image4.png
    Greyscale

wherein R’ represents a substituent and n1 is 0 to 4;

wherein moiety (B) of said third fragment is NH2 and/or the NH moiety bonded to the benzene moiety is NH2.

Note that USP 4191706 discloses the same structural formulas as claimed. See cols. 2 and 3. 
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988). However, in the instant case, neither the claim nor the specification give any real guidance as to what applicants are referring, i.e. quantity etc.


Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 is allowable over the prior art of record but is dependent upon rejected claim 29.  Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765